Citation Nr: 1410219	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether termination of the Veteran's VA disability compensation on December 27, 2001, due to fugitive felon status, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to November 1971.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA. The RO terminated the Veteran's VA disability compensation from December 27, 2001, finding that he had status as a fugitive felon.  

In November 2011, a travel board hearing was held before the undersigned in Muskogee, Oklahoma.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  A warrant for the listed offense of obstructing justice, dated April 5, 1995, was served on January 19, 2011.  

2.  The April 1995 warrant, based on failure to make restitution payments, was revoked as of March 2011.  

3.  It has not been established by a preponderance of the evidence that the Veteran made any effort to avoid prosecution.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, termination of the Veteran's VA disability compensation as of December 27, 2001, due to fugitive felon status, was not proper; benefits should be restored.  38 U.S.C.A. §§ 5107, 5313B (West 2002); 38 C.F.R. § 3.102, 3.665 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Forfeiture of Benefits

On December 27, 2001, Congress enacted 38 U.S.C.A. § 5313B, which provides, in part, that "[a] veteran who is otherwise eligible for a benefit [under chapters 11, 13, 15, 17, 19, 30, 31, 32, 34, 35, or 37 of Title 38] may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon."  38 U.S.C.A. § 5313B (a) (West 2002).  

For purposes of the statute, the term "fugitive felon" means a person who is a fugitive by reason of: (a) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (b) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B (b)(1) (West 2002); 38 C.F.R. § 3.665(n)(2) (2013).  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 U.S.C.A. § 5313B (b)(2) (West 2002); 38 C.F.R. § 3.665(n)(3) (2013).  

In addressing how fugitive felon status affects payment of VA benefits to dependents, the VA General Counsel has noted that relevant provisions of 38 U.S.C.A. § 5313B were patterned after Public Law No. 104-193, which bars fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002 (Dec. 2, 2002).  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.

SSA's fugitive felon provision is essentially identical to the VA provision referenced above.  See 42 U.S.C.A. § 1382(e)(4)(A) (West 2002).  Integral to the law is the concept of flight: a person must flee with the intent to avoid responsibility for the commission or attempted commission of a felony.  See, e.g., Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005) (noting that the SSA statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution).  

In the present case, there is no suggestion that the Veteran was in violation of a condition of probation or parole imposed for commission of a felony under Federal or State law.  Nor is there any suggestion that he was at that time under conviction for a felony offense, or for an attempt to commit a felony offense.  The sole question presented for the Board's review is whether the Veteran fled in order to avoid prosecution, within the meaning of application legislation, so as to become a "fugitive felon."  

The evidence in this case shows that the Veteran has been in receipt of VA disability compensation for PTSD, rated 70 percent disabling from April 2001, with entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) from April 2001.  In addition, service connection has been in effect for the multiple scars of the right index and middle fingers, left arm, and right thigh.  

The record shows that a warrant for the listed offense of obstructing justice was issued on April 5, 1995, by authorities in Ft. Smith, Arkansas.  In a March 2011 letter, the prosecuting attorney of Ft. Smith, Arkansas indicated that this warrant was served on January 19, 2011.  The warrant was based on a failure to make restitution payments as ordered by the court and a revocation of the warrant had now been issued.  Documents for restitution repayment show that the Veteran was to make restitution payments in the amount of $75.00 per month until the debt, which was valued at that time to be $4,705.00, was satisfied.  

In sworn testimony at a Board hearing before the undersigned, the Veteran indicated that he was not aware that a warrant had been issued until January 2011 and that he had never been placed on parole or probation.  He stated that he had served his prison time until being released from incarceration in December 1995 after which he had "never looked back."  He related that he was unaware of the need for restitution payments until notified of his pending suspension of benefits by VA.  

Based on the evidence received, the RO terminated the Veteran's VA disability compensation beginning December 27, 2001 (the effect date of 38 U.S.C.A. § 5313B), finding that he had status as a fugitive felon during that time. 

Following a review of the evidence in this case, and the applicable laws and regulations, the Board finds that the evidence supports restoration of the Veteran's disability compensation from December 27, 2001.  As noted above, the evidence shows that the Veteran was incarcerated until 1995 when he was released.  While a warrant was issued in April 1995 (while he was in prison) it was not served until January 2011.  The issuing authority elaborated that the warrant was based upon a failure to pay restitution, not for fleeing to avoid prosecution, or custody or confinement after conviction, for an offense; an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or for violation of a condition of probation or parole imposed for commission of a felony under Federal or State law.  

Under the circumstances, the Board is not persuaded that it has been established by a preponderance of the evidence that the Veteran made any effort to avoid prosecution.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, his disability compensation benefits from December 27, 2001, should be restored.  The appeal is granted.  


ORDER

VA disability compensation benefits from December 27, 2001, are restored, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


